 }In the Matter of NEW ENGLAND TREE EXPERTS ASSOCIATES, INC.,'EMPLOYERandTREE 'SURGEONS, UTILITY LINE CLEARERS & ALLIEDWORKERS, LOCAL 236, NATIONALFARMLABORUNION,AFL,PETITIONERCase No. 1-RC-946.-Decided June 20, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Albert Allen,a hearing officer of the National Labor Relations Board.The hearing.officer's rulings made at the, hearing, are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog, and MembersReynolds and Gray].Upon the entire record in this case, the Board -finds :THE BUSINESS OF THE EMPLOYERThe Employer, which is engaged in the :trimming,' pruning, care,and upkeep of trees, started its business on March 16, 1948.Duringthe 91/2 months of operation in 1948, it purchased supplies, consistingof nursery stock, fertilizer, spraying materials, and tools, valued atmore than $2,100, all of which were obtained within the Common-wealth of Massachusetts.During the same period, its gross returnswere approximately $44,500, of which about $36,000 represented workdone on private, residential property, and the balance representedwork done for public utility companies.The Employer clears theoverhead lines of various Massachusetts utility companies, includingthe Boston Edison Company, New England Telephone and TelegraphCompany, and Lynn Gas and Electric Company, by trimming andcutting trees located near these lines.All this work, as well as allwork done for private customers, is performed within the Common-wealth of Massachusetts.'The name of the Employer appears as amended at the hearing.84 N. L.R. B., No. 49.412 NEW ENGLAND TREE EXPERTS ASSOCIATES,INC.413The Employer contendsthat it isnot engaged in commerce withinthe meaningof the Act.Withoutdeciding whether or not the Em-ployer's operations affect interstate commerce,we find, for the reasonsstated inMatter of NewEngland Forestry Service, Inc.,2that it wouldnot effectuate the policiesof the Actto assert jurisdiction in this case.We shall therefore dismiss the petition.ORDERIT IS HEREBY 'ORDERED that the petition filed herein be, and it herebyis, dismissed.2 83 N.L. R. B. 1238.853396-50-vol. 84-30